TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00072-CV


                                          A. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-003020, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant A. R. filed her notice of appeal on January 27, 2020. The appellate

record was complete March 4, 2020, making appellant’s brief due March 24, 2020. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Robert Galvin to file appellant’s brief no later than April 10,

2020. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on March 26, 2020.



Before Chief Justice Rose, Justices Baker and Triana